Name: 2002/383/EC: Commission Decision of 23 May 2002 concerning certain protection measures relating to classical swine fever in France, Germany and Luxemburg and repealing Decision 2002/302/EC (Text with EEA relevance) (notified under document number C(2002) 1920)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  agricultural activity;  agricultural policy;  agri-foodstuffs;  tariff policy;  means of agricultural production
 Date Published: 2002-05-24

 Avis juridique important|32002D03832002/383/EC: Commission Decision of 23 May 2002 concerning certain protection measures relating to classical swine fever in France, Germany and Luxemburg and repealing Decision 2002/302/EC (Text with EEA relevance) (notified under document number C(2002) 1920) Official Journal L 136 , 24/05/2002 P. 0022 - 0024Commission Decisionof 23 May 2002concerning certain protection measures relating to classical swine fever in France, Germany and Luxemburg and repealing Decision 2002/302/EC(notified under document number C(2002) 1920)(Text with EEA relevance)(2002/383/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 92/118/EEC(2) and, in particular, Article 10(4) thereof,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(3), and, in particular Article 29(4) thereof,Whereas:(1) Outbreaks of classical swine fever have occurred in pig holdings located in certain bordering areas of France, Germany and Luxembourg, where this disease also occurs in the feral pigs.(2) In view of the trade in live pigs, these outbreaks are liable to endanger the herds of other parts of the Community.(3) France, Luxembourg and Germany have taken measures within the framework of Directive 2001/89/EC.(4) The Commission has adopted: (i) Decision 1999/335/EC of 7 May 1999 approving the plans presented by Germany for the eradication of classical swine fever in feral pigs in Baden WÃ ¼rttemberg and Rhineland-Palatinate(4); (ii) Decision 2002/161/EC of 22 February 2002 approving the plans submitted by Germany for the eradication of classical swine fever in feral pigs in Saarland and the emergency vaccination against classical swine fever in feral pigs in Rhineland-Palatinate and Saarland(5); (iii) Decision 2002/181/EC of 28 February 2002 approving the plan presented by Luxembourg for the eradication of classical swine fever in feral pigs in certain areas of Luxembourg(6) and (iv) Decision 2002/302/EC of 18 April 2002 concerning certain protection measures relating to classical swine fever in Germany(7).(5) In relation to the recent confirmation of classical swine fever in feral pigs in Moselle in France and in North Rhine-Westfalia in Germany, France and Germany shall submit a plan for the eradication of the disease from the feral pig population.(6) In the light of the tendency of disease to spread further in the feral pig population and the repeated outbreaks occurred in domestic pig holdings, despite the measures so far adopted, it is necessary to take further measures for the control of classical swine fever in the whole zone concerned by the disease, which includes some bordering areas of France, Luxembourg and Germany.(7) For the sake of clarity these measures should be laid down in a single Decision. Decision 2002/302/EEC should therefore be repealed.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. France, Luxembourg and Germany shall ensure that no pigs are dispatched unless the pigs:(a) come from an area outside the areas described in the Annex, and(b) come from a holding where no live pigs proceeding from the areas described in the Annex have been introduced during the 30 day period immediately prior to the dispatch of the pigs in question.2. Transit of pigs dispatched to other Member States through the areas described in the Annex may only occur via major roads or railways, without any stopping of the vehicle.Article 21. France, Germany and Luxembourg shall ensure that no consignments of porcine semen are dispatched unless the semen originates from boars kept at a collection centre referred to in Article 3(a) of Council Directive 90/429/EEC(8) and situated outside the areas described in the Annex.2. France, Germany and Luxembourg shall ensure that no consignments of ova and embryos of swine are dispatched unless the ova and embryos originate from swine kept at a holding situated outside the areas described in the Annex.Article 31. The health certificate provided for in Council Directive 64/432/EEC(9) accompanying pigs dispatched from France, Germany and Luxembourg must be completed by the following: "Animals in accordance with Commission Decision 2002/383/EC of 23 May 2002 concerning certain protection measures relating to classical swine fever in France, Germany and Luxemburg and repealing Decision 2002/302/EC."2. The health certificate provided for in Council Directive 90/429/EEC accompanying boar semen dispatched from France, Germany and Luxembourg must be completed by the following: "Semen in accordance with Commission Decision 2002/383/EC of 23 May 2002 concerning certain protection measures relating to classical swine fever in France, Germany and Luxemburg and repealing Decision 2002/302/EC."3. The health certificate provided for in Commission Decision 95/483/EEC(10) accompanying embryos and ova of swine dispatched from France, Germany and Luxembourg must be completed by the following: "Embryos/ova(11) in accordance with Commission Decision 2002/383/EC of 23 May 2002 concerning certain protection measures relating to classical swine fever in France, Germany and Luxemburg and repealing Decision 2002/302/EC."Article 41. France, Germany and Luxembourg shall ensure that the provisions laid down in Council Directive 2001/89/EC, Article 15(b), second, fourth, fifth, sixth and seventh indents are applied in the pig holdings located within the areas described in the Annex.2. France, Germany and Luxembourg shall ensure that vehicles which have been used for the transport of pigs proceeding from holdings located within the areas described in the Annex are cleaned and disinfected after each operation and the transporter shall furnish proof of such disinfection.Article 51. By way of derogation from Article 1(1) and subject to the approval of the Member State of destination, France, Germany and Luxembourg may authorise the dispatch of pigs proceeding from holdings located within the areas described in the Annex to other holdings or slaughterhouses located within the areas described in the Annex of another Member State provided that the pigs come from a holding where:(a) no live pigs have been introduced during the 30 day period immediately prior to the dispatch of the pigs in question;(b) a clinical examination for classical swine fever has been carried out by an official veterinarian in accordance with the checking procedure laid down in chapter 4A(2), first subparagraph, D(1), D(2) and D(3) of the Annex to Commission Decision 2002/106/EC(12); and(c) serological tests for classical swine fever have been carried out with negative results on samples collected from the group of pigs to be moved during the seven-day period immediately prior to their dispatch. The minimum number of pigs to be sampled must allow for the detection of 10 % seroprevalence with 95 % confidence in the group of pigs in question.The provisions laid down in (c) above shall not apply in case of pigs directly sent to slaughterhouses for immediate slaughter.2. When dispatching the pigs referred to in paragraph 1, France, Germany and Luxembourg shall ensure that the health certificate referred to in Article 3(1) shall include additional information concerning the dates of the clinical examination, sampling and testing, the number of samples tested, the type of test used and the results of the test.Article 61. France, Germany and Luxembourg may allow the movements of pigs proceeding from holdings located within the areas described in the Annex and dispatched to other areas in the same Member State, only from holdings where clinical examination and serological tests for classical swine fever have been carried out with negative results, in accordance with the provisions of Article 5(1).2. France, Germany and Luxembourg shall inform the Commission and the Member States in the framework of the Standing Committee on the Food Chain and Animal Health on the results of the serosurveillance for classical swine fever carried out in the areas described in the Annex.Article 7Decision 2002/302/EC is hereby repealed.Article 8The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 9This Decision shall apply without prejudice to Decisions 1999/335/EC, 2002/161/EC and 2002/181/EC.This Decision shall be reviewed before 20 June 2002. It is applicable until 30 June 2002.Article 10This Decision is addressed to the Member States.Done at Brussels, 23 May 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 316, 1.12.2001, p. 5.(4) OJ L 126, 20.5.1999, p. 21.(5) OJ L 53, 23.2.2002, p. 43.(6) OJ L 61, 2.3.2002, p. 54.(7) OJ L 103, 19.4.2002, p. 28.(8) OJ L 224, 18.8.1990, p. 62.(9) OJ 121, 29.7.1964, p. 1977/64.(10) OJ L 275, 18.11.1995, p. 30.(11) Delete as appropriate.(12) OJ L 39, 9.2.2002, p. 71.ANNEX>TABLE>